Citation Nr: 1825828	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-41 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1980 to May 1986 with subsequent periods of Air Force National Guard/Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Board acknowledges that the RO denied service connection for bilateral hearing loss and tinnitus in June 2014.  In his August 2014 notice of disagreement the Veteran specifically stated his complaint was not tinnitus, but rather hearing loss.  The RO again denied service connection for bilateral hearing loss and tinnitus in a November 2014 statement of the case.  On the Veteran's November 2014 substantive appeal he again noted he never complained tinnitus was his disability.  Subsequently, the RO only certified the issue of service connection for hearing loss and the Veteran again confirmed his intention to withdraw his tinnitus claim during his October 2017 Board hearing.  Therefore, the issue of service connection for tinnitus is not before the Board.  

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived in October 2017.  Therefore, the Board can proceed.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not related to military service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any specific issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  The Veteran was provided a VA examination of his bilateral hearing loss.  This examination and its associated report were adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  Therefore, the Board finds that the evidence is adequate to resolve this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board notes the Veteran asserts during his October 2017 Board hearing that the June 2014 VA examiner was focused on tinnitus.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347. 

Here, the Board finds that the presumption of regularity has not been rebutted.  The VA examination report included specific, objective clinical findings, and there was no indication that such findings were inaccurate or biased in any way.  Moreover, the exam was consistent with the other medical evidence of record.  The examiner considered the Veteran's pertinent history and functional impairments, and conducted a thorough audiological evaluation of the Veteran.  Therefore, to the extent that the Veteran contends that this VA examination report was focused only on tinnitus, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.  The Board finds that this report adequately addressed Veteran's bilateral hearing loss claim.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In October 2017, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the service connection issue currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has thoroughly reviewed all the evidence in the appellant's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran claims service connection for bilateral hearing loss.  Specifically, asserting that from 1980 to 1984 he was an instructor at a telecommunication school where he trained people to use a loud machine that generated paper tape.  There were 30 machines in a training room and he taught students on the machines for six hours a day.  Additionally, from 1984 to 1985 he was a special security officer in Alaska in a tightly enclosed facility with teletypes, card punch machines and internal environmental infrastructure like generators, air handlers and HVAC units.  He never knew what hearing loss was and always thought he had a head cold.  His ears were never clear and later found out he had hearing loss.  See August 2014 notice of disagreement and October 2017 Board hearing.   

The regulations pertinent to the Veteran's service connection claim (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385) were provided to him in the November 2014 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Initially, the Board notes the Veteran was found to have a current bilateral hearing loss disability for VA compensation purposes.  See June 2014 VA examination (noting the Veteran was diagnosed with sensorineural hearing loss in both ears for VA purposes).  

After consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to presumptive service connection for his hearing loss.  The Board acknowledges the Veteran's assertion that his ears were never clear, he always thought he had a head cold and his submission of a 1978 industrial noise control manual that discussed the impact of noise exposure from teletype machines when the units were enclosed as opposed to open.  However, his service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss for VA purposes.  The Veteran's service treatment records indicate that audiometric testing was conducted in 1980.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
10
5
0
10
5

These results did not indicate the Veteran had hearing loss in either ear for VA purposes.  

Audiometric testing was conducted again in January 1982.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
10
10
5
10
10

These results also did not indicate the Veteran had hearing loss in either ear for VA purposes.  Audiometric testing was conducted again on enlistment into the National Guard/Reserves in January 1987.  The Veteran's reported puretone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
10
5

These results also did not indicate the Veteran had hearing loss in either ear for VA purposes.  

In light of the medical and lay evidence, the Board finds that symptoms of bilateral hearing loss were not chronic in service or continuous after service separation, and that his bilateral hearing loss did not manifest to a compensable degree within one year of service separation.  The Veteran's hearing loss was normal in 1987.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  There is no evidence of any type of hearing loss disability until 2013.  See April 2013 VA treatment record (noting the Veteran was establishing care at VA and requested hearing aids).  Moreover, the Veteran reports during his October 2017 Board hearing that he did not receive a hearing test until he filed his claim in 2013.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection.

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds that the evidence does not demonstrate that the Veteran's hearing loss is related to in-service noise exposure.  The Board finds the June 2014 VA examiner's opinion to be highly probative as the examiner reviewed the record and gave a thorough rationale for his opinion.  The June 2014 VA examiner opined that the Veteran's current hearing loss disability was not caused by or the result of military service.  The examiner explained that audiograms available in the record showed no shift in hearing sensitivity, hearing sensitivity was within normal limits and although "history of noise exposure can cause noise induced hearing loss and damage to the cochlea the only way to determine auditory sensitivity is the ability to detect weak pure tones which Veteran was able to do at time of discharge."  The examiner further explained that "[h]earing loss could be due to presbycusis: loss caused by aging process, (2) noise-induced hearing loss (occupational or sociacusis: losses that can be ascribed to noises of everyday life)."  The Board notes there are no other medical opinions of record to refute the VA examiner's opinion.

The Veteran is competent to report his in-service noise exposure as well as observable symptoms of hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, he is not competent to report that his current hearing loss disability was caused by in-service noise exposure because that issue presents a complex medical question requiring the opinion of a medical professional.  This is particularly true in light of the extensive period of time between the Veteran's alleged in-service noise exposure and manifestation of his disabilities.  Thus, the Veteran's statements that his hearing loss stem from service are not competent evidence.

In light of the evidence, the Board finds that his bilateral hearing loss is not related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


